Orders and judgment affirmed, with costs. Ho opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Van Yoorhis, JJ.; Cohn, J., dissents and votes to reverse the orders granting defendant’s motions to dismiss the amended complaint and for summary judgment dismissing the second cause of action, and the judgment entered thereon, and to deny said motions, and for a direction that the court at Special Term pass upon plaintiff’s motion to strike out various paragraphs of the answer as frivolous and irrelevant and various defenses as insufficient in law and plaintiff’s motion to strike out as sham various denials contained in the answer.